                                                                                                       FILED
                                                                                              2019 Sep-30 PM 04:01
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                    MIDDLE DIVISION

JARRETT LAMAR KIRBY,                             )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )   Case No. 4:18-cv-00901-JHE
                                                 )
COMMISSIONER OF SOCIAL SECURITY,                 )
                                                 )
           Defendant.                            )


                                    MEMORANDUM OPINION12

       Plaintiff Jarrett Lamar Kirby (“Kirby”) seeks review, pursuant to 42 U.S.C. § 405(g), §

205(g) of the Social Security Act, of a final decision of the Commissioner of the Social Security

Administration (“Commissioner”), denying his application for a period of disability and disability

insurance benefits (“DIB”). (Doc. 1). Kirby timely pursued and exhausted his administrative

remedies. This case is therefore ripe for review under 42 U.S.C. § 405(g). The undersigned has

carefully considered the record and, for the reasons stated below, the Commissioner’s decision is

AFFIRMED.

                                 Factual and Procedural History

       Kirby filed an application for a period of disability and DIB on April 20, 2015, alleging he

became unable to work beginning March 23, 2015. (Tr. 16, 166-69). The Agency initially denied

Kirby’s application and Kirby requested a hearing, where he appeared on May 17, 2017. (Tr. 16,




       1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 14).
      2
        A previous version of this opinion included an erroneous caption. (See doc. 15 at 1). This
memorandum opinion corrects that error and replaces the previous memorandum opinion.
                                                     1
96-122). After the hearing, the Administrative Law Judge (“ALJ”) denied Kirby’s claim on June

29, 2017. (Tr. 13-40). Kirby sought review by the Appeals Council, but it denied his request on

April 13, 2018. (Tr. 1-7). On that date, the ALJ’s decision became the final decision of the

Commissioner. On June 12, 2018, Kirby initiated this action. (See doc. 1).

       Kirby was sixty-one on his hearing date. (Tr. 109). Kirby has a tenth-grade education and

previous work as a forklift operator and truck driver. (Tr. 109, 116).

                                        Standard of Review3

       The court’s review of the Commissioner’s decision is narrowly circumscribed. The

function of this Court is to determine whether the decision of the Commissioner is supported by

substantial evidence and whether proper legal standards were applied. Richardson v. Perales, 402

U.S. 389, 390 (1971); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). This Court must

“scrutinize the record as a whole to determine if the decision reached is reasonable and supported

by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

Substantial evidence is “such relevant evidence as a reasonable person would accept as adequate

to support a conclusion.” Id. It is “more than a scintilla, but less than a preponderance.” Id.

       This Court must uphold factual findings supported by substantial evidence. However, it

reviews the ALJ’s legal conclusions de novo because no presumption of validity attaches to the

ALJ’s determination of the proper legal standards to be applied. Davis v. Shalala, 985 F.2d 528,

531 (11th Cir. 1993). If the court finds an error in the ALJ’s application of the law, or if the ALJ




       3
         In general, the legal standards applied are the same whether a claimant seeks DIB or
Supplemental Security Income (“SSI”). However, separate, parallel statutes and regulations exist
for DIB and SSI claims. Therefore, citations in this opinion should be considered to refer to the
appropriate parallel provision as context dictates. The same applies to citations for statutes or
regulations found in quoted court decisions.
                                                     2
fails to provide the court with sufficient reasoning for determining the proper legal analysis has

been conducted, it must reverse the ALJ’s decision. Cornelius v. Sullivan, 936 F.2d 1143, 1145-

46 (11th Cir. 1991).

                               Statutory and Regulatory Framework

       To qualify for disability benefits and establish his or her entitlement for a period of

disability, a claimant must be disabled as defined by the Social Security Act and the Regulations

promulgated thereunder.4 The Regulations define “disabled” as “the inability to do any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve (12) months.” 20 C.F.R. § 404.1505(a). To establish entitlement to

disability benefits, a claimant must provide evidence of a “physical or mental impairment” which

“must result from anatomical, physiological, or psychological abnormalities which can be shown

by medically acceptable clinical and laboratory diagnostic techniques.” 20 C.F.R. § 404.1508.

       The Regulations provide a five-step process for determining whether a claimant is disabled.

20 C.F.R. § 404.1520(a)(4)(i-v). The Commissioner must determine in sequence:

       (1)     whether the claimant is currently employed;
       (2)     whether the claimant has a severe impairment;
       (3)     whether the claimant’s impairment meets or equals an impairment listed
               by the [Commissioner];
       (4)     whether the claimant can perform his or her past work; and
       (5)     whether the claimant is capable of performing any work in the national
               economy.

Pope v. Shalala, 998 F.2d 473, 477 (7th Cir. 1993) (citing to the formerly applicable C.F.R.

section), overruled on other grounds by Johnson v. Apfel, 189 F.3d 561, 562-63 (7th Cir. 1999);



       4
         The “Regulations” promulgated under the Social Security Act are listed in 20 C.F.R. Parts
400 to 499.

                                                     3
accord McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). “Once the claimant has

satisfied steps One and Two, she will automatically be found disabled if she suffers from a listed

impairment. If the claimant does not have a listed impairment but cannot perform her work, the

burden shifts to the [Commissioner] to show that the claimant can perform some other job.” Pope,

998 F.2d at 477; accord Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995). The Commissioner

must further show such work exists in the national economy in significant numbers. Id.

                            Findings of the Administrative Law Judge

        After consideration of the entire record and application of the sequential evaluation

process, the ALJ made the following findings:

        At Step One, the ALJ found Kirby met the insured status requirements of the Social

Security Act through December 31, 2019 and had not engaged in substantial gainful activity after

his alleged onset date of March 23, 2015. (Tr. 19). At Step Two, the ALJ found Kirby has the

following severe impairments: diabetes mellitus, hypertension, obesity, anxiety disorder,

depressive disorder, panic disorder, and borderline intellectual functioning. (Tr. 19). At Step

Three, the ALJ found Kirby did not have an impairment or combination of impairments that meets

or medically equals one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(Tr. 24).

        Before proceeding to Step Four, the ALJ determined Kirby’s residual functioning capacity

(“RFC”), which is the most a claimant can do despite his impairments.           See 20 C.F.R. §

404.1545(a)(1). The ALJ determined that, through his date last insured (“DLI”), Kirby had the

RFC

        to perform medium work as defined in 20 CFR 404.1567(c) except with no driving;
        no unrestricted heights; no foot control operation, and no climbing. He should have
        only occasional contact with the general public and be restricted to simple,
        repetitive, non-complex tasks.

                                                    4
(Tr. 27).

        At Step Four, the ALJ determined that, through the DLI, Kirby was unable to perform any

past relevant work. (Tr. 34). At Step Five, the ALJ found that, based on Kirby’s age, education,

work experience, and RFC, jobs exist in significant numbers in the national economy that Kirby

could perform. (Tr. 34-35). Therefore, the ALJ determined Kirby has not been under a disability

and denied his claim. (Tr. 36).

                                               Analysis

        Although the court may only reverse a finding of the Commissioner if it is not supported

by substantial evidence or if improper legal standards were applied, “[t]his does not relieve the

court of its responsibility to scrutinize the record in its entirety to ascertain whether substantial

evidence supports each essential administrative finding.” Walden v. Schweiker, 672 F.2d 835, 838

(11th Cir. 1982) (citing Strickland v. Harris, 615 F.2d 1103, 1106 (5th Cir. 1980)). The court,

however, “abstains from reweighing the evidence or substituting its own judgment for that of the

[Commissioner].” Id. (citation omitted).

        Kirby raises six arguments in support of reversal and/or remand: (1) the ALJ

inappropriately rejected opinion evidence, (doc. 10 at 19-24); (2) the decision was tainted by the

ALJ’s history of “substituting his opinion for the opinion of examining medical experts, (id. at 25-

32); (3) the ALJ erred by failing to make a credibility finding regarding Kirby, (id. at 32-38); (4)

the ALJ improperly failed to apply Grid Rules 201.02 and 202.02, which would have directed a

finding of disabled, (id. at 38-40); (5) the ALJ failed to consider the side effects of Kirby’s

medications, (id. at 40-42); and (6) the ALJ’s decision “was not based on substantial evidence,”

which is substantively an attack on the ALJ’s reliance on vocational examiner (“VE”) testimony,

(id. at 42-45). Each is discussed separately below.



                                                      5
       The ALJ Did Not Err in Weighing Opinion Evidence

       Kirby takes issue with the ALJ’s decision to assign little weight to the opinion of Dr. James

Barnett, Kirby’s treating psychiatrist at Grandview Behavioral Health Center, and only some

weight to the opinion of Dr. David Wilson, an examining psychologist at Gadsden Psychological

Services. (Doc. 10 at 19). Kirby also appears to challenge the ALJ’s assignment of little weight

to the opinion of Ms. Giselle Sharp, Kirby’s therapist at Quality of Life. (Id. at 19-20, 22). Kirby

contends the ALJ erred when he discounted each of these and assigned good weight to the opinion

of non-examining psychiatrist Dr. Robert Estock. (Id. at 23).

            1. Dr. Barnett

       As    noted    above,    Dr.   Barnett    is   one    of   Kirby’s    treating   physicians.

A treating physician’s testimony is entitled to “substantial or considerable weight unless ‘good

cause’ is shown to the contrary.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir.

2004) (quoting Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997)) (internal quotations

omitted). The weight to be afforded a medical opinion regarding the nature and severity of a

claimant’s impairments depends, among other things, upon the examining and treating relationship

the medical source had with the claimant, the evidence the medical source presents to support the

opinion, how consistent the opinion is with the record as a whole, and the specialty of the medical

source. See 20 C.F.R. §§ 404.1527(d), 416.927(d). Furthermore, “good cause” exists for an ALJ

to not give a treating physician’s opinion substantial weight when the: “(1) treating physician’s

opinion was not bolstered by the evidence; (2) evidence supported a contrary finding; or

(3) treating physician’s opinion was conclusory or inconsistent with the doctor’s own medical

records.” Phillips v. Barnhart, 357 F.3d 1232, 1241 (11th Cir. 2004) (citing Lewis, 125 F.3d at

1440); see also Edwards v. Sullivan, 937 F.2d 580, 583-84 (11th Cir. 1991) (holding that “good



                                                      6
cause” existed where the opinion was contradicted by other notations in the physician’s own

record).

       Dr. Barnett first saw Kirby on February 2, 2015.5 (Tr. 335-36). At this visit, Kirby had

appropriate appearance and attire, was oriented to time, place, and person, and displayed adequate

insight, logical thoughts, and undisturbed memory. (Tr. 335). Dr. Barnett indicated Kirby’s mood

was mildly anxious and moderately depressed, but that Kirby had no hallucinations, delusions,

obsessions, or suicidal/homicidal ideations. (Id.). Kirby reported panic attacks related to driving

and that he “feels shaky.” (Tr. 336). Dr. Barnett’s impression at this visit was anxiety and major

depressive disorder. (Id.). He prescribed Prozac and Klonopin. (Id.).

       Kirby returned to Dr. Barnett on March 4, 2015. (Tr. 329). Treatment notes from that

encounter indicate Kirby had no reports of full-blown panic attacks, but had been having

difficulties driving, and felt he needed to be on short term disability. (Id.). However, Dr. Barnett

found Kirby was oriented to person, place, and time and had good judgment, good insight, and

logical thought processes. (Id.). Dr. Barnett’s findings were otherwise unremarkable. (Id.). He

again prescribed Prozac and Klonopin. (Id.).

       Several weeks later, on March 23, 2015, Dr. Barnett saw Kirby again and indicated the

same normal findings. (Tr. 328). Kirby reported continued fears of driving, including driving a

forklift, due to concerns he would hurt someone else. (Id.). This time, Dr. Barnett indicated Kirby

should be put on short-term disability and that he had filled out FMLA forms. (Id.).

       On April 22, 2015, Kirby made another visit to Dr. Barnett. (Tr. 327). As with the previous

visits, Dr. Barnett indicated Kirby’s orientation, sleep patterns, insight, judgment, thought




       5
         Kirby had previously reported to Grandview Behavioral Health Center on January 19,
2015, but saw a different physician. (Tr. 332-34).
                                                     7
processes, thought content, appetite, energy/motivation, memory, and appearance were all

unremarkable. (Id.). Kirby was still uncomfortable driving by himself. (Id.). Dr. Barnett

continued Kirby on Prozac and Klonopin. (Id.).

       Dr. Barnett saw Kirby again on April 29, 2015. (Tr. 326). Kirby indicated he needed a

release to return to work so he could receive short-term disability benefits. (Id.). Dr. Barnett

indicated he provided a letter indicating Kirby could return to work on July 5, 2015. (Id.).

       The record does not reflect Kirby visited Dr. Barnett again. On June 29, 2015, Dr. Barnett

signed a letter stating Kirby was “disabled due to medical reasons” and thus “unable to return to

work.” (Tr. 337). And on October 14, 2015, Dr. Barnett completed a mental health source

statement reflecting Kirby could understand, remember, and carry out short and simple instructions

and maintain socially appropriate behavior, but could not: maintain attention, concentration, and/or

pace for periods of at least two hours; perform activities within a schedule, maintain regular

attendance, and be punctual within customary tolerances; sustain an ordinary routine without

special supervision; or accept instructions and respond appropriately to criticism from supervisors.

(Tr. 338). In this statement, Dr. Barnett indicated Kirby’s limitations existed back to March 23,

2015, and that Kirby would be expected to miss 30 out of 30 days of work due to these limitations.

(Id.). Dr. Barnett also stated Kirby’s medications had sedation as a side effect. (Id.).

       The ALJ assigned Dr. Barnett’s June 2015 and October 2015 opinion little weight. (Tr.

31). His basis for doing so was that Dr. Barnett’s underlying treatment records did not support the

disabling limitations in those opinions. (Id.). Specifically, the ALJ found Dr. Barnett had not

treated Kirby between April 2015—when Dr. Barnett stated Kirby could return to work in July

2015—and the later opinions indicating Kirby was disabled and could not return to work. (Id.).




                                                     8
The ALJ also noted Kirby made no subsequent complaint of anxiety until January 2016 and did

not receive a psychiatric diagnostic evaluation until May 2016. (Id.).

       The inconsistencies between Dr. Barnett’s treatment notes (which showed no particular

limitations outside of Kirby’s fears of driving), his previous opinion that Kirby could return to

work, and his subsequent opinions that Kirby suffered from disabling limitations preventing him

from returning to work—each of which the ALJ explicitly discussed—provided good cause to

discount Dr. Barnett’s June 2015 letter and October 2015 medical source statement. See Phillips,

357 F.3d at 1241; Ravizee v. Comm’r. Other than citing the treating physician rule and stating in

conclusory terms that the ALJ failed to follow it, (doc. 10 at 22-24), Kirby does not indicate how

the ALJ erred under these circumstances. The undersigned concludes the ALJ did not misapply

the treating physical rule or other controlling law in discounting Dr. Barnett’s opinions.

           2. Ms. Sharp

       Ms. Sharp was not a treating physician, so the treating physician rule does not apply to her.

In fact, she is not a physician at all, and her opinion is not an acceptable medical source. See 20

C.F.R. §§ 404.1502(a), 404.1527(a)(1). The regulations indicate that an ALJ considers opinions

from such sources, 20 C.F.R. § 404.1527(f)(1), and should generally explain the weight given to

them, 20 C.F.R. § 404.1527(f)(2), but they are not entitled to controlling weight over the opinions

of other acceptable medical sources. See Farnsworth v. Soc. Sec. Admin., 636 F. App’x 776, 783

(11th Cir. 2016) (finding counselors’ medical source statements were not entitled to controlling

weight); Szilvasi v. Comm’r, Soc. Sec. Admin., 555 F. App’x 898, 901 (11th Cir. 2014) (same).

       Ms. Sharp provided letters and medical source statements in 2016 and 2017. On September

28, 2016, Ms. Sharp stated Kirby was under treatment for Generalized Anxiety Disorder, and, in

her opinion “based on observation and assessment of Mr. Kirby during several months of

treatment,” Kirby did not have the ability to carry out daily work activities. (Tr. 340). Ms. Sharp
                                                     9
also described side effects from two of Kirby’s medications: “Prozac, which has the potential to

impair judgment, thinking, and motor skills, and Vistaril, which may produce drowsiness,

impairment of mental/physical abilities, headache, and hallucinations.” (Id.). A mental health

source statement accompanying this indicated Kirby could perform activities within a schedule,

maintain regular attendance, and be punctual within customary tolerances and maintain socially

appropriate behavior, but could not: understand, remember, and carry out very short and simple

instructions; maintain attention, concentration, and/or pace for periods of at least two hours; or

adjust to routine and infrequent work changes.6 (Tr. 339). Ms. Sharp indicated Kirby would be

off-task for 35% of an 8-hour day and would miss 5-7 days in a 30-day period. (Tr. 339). Ms.

Sharp’s letter from March 22, 2017, tracks her previous letter, although it omits Vistaril and its

side effects and states Kirby is being treated for Panic Disorder. (Tr. 475). Her source statement

indicates Kirby can understand, remember, and carry out very short and simple instructions

(something he could not do in her previous estimation), would be off-task 65% of the time in an

8-hour day, and miss 15 days of work in a 30-day period. (Tr. 476). Her final letter, dated April

28, 2017, states Kirby is being treated for Generalized Anxiety Disorder, and that his anxiety “has

become severe over the last six months due to financial and medical stressors.” (Tr. 615). This

letter adds Vistiril and its side effects back in. (Id.).

        The only treatment notes from Ms. Sharp in the record come from a May 17, 2016

psychiatric diagnostic evaluation. (Tr. 558-62). In that evaluation, Kirby reported struggles with

panic attacks and anxiety dating back ten years, but also that he had been able to control them.




        6
         Ms. Sharp did not answer the form’s questions asking if Kirby could interact with
supervisors or coworkers or sustain an ordinary routine without special supervision. (Tr. 339).
Ms. Sharp also did not answer a question asking if Kirby’s limitations existed back to March 23,
2015. (Id.).
                                                        10
(Tr. 558). Kirby indicated that his anxiety became worse after November 2014. (Id.). Kirby

reported extreme anxiety when out in public, difficulty driving long distances from his home, and

worries over when his next panic attack would occur. (Tr. 559). A mental status evaluation

indicated Kirby’s mood was anxious, his thought content depressive, his insight partial, and his

cognition impaired as to attention and concentration. (Tr. 561). However, Kirby’s thought process

was logical, his perception and judgment were within normal limits, and his intelligence estimate

was average. (Id.). Furthermore, he maintained good eye contact and he was cooperative,

including freely offering information about his history. (Id.). Ms. Sharp’s treatment plan consisted

of ongoing counselling sessions, with Kirby returning on June 14, 2016 for follow-up. (Tr. 562).

       The ALJ discussed Ms. Sharp’s opinions, noting that Kirby’s treating medical records did

not support the limitations Ms. Sharp indicated. (Tr. 30-31). The ALJ had previously recounted

Kirby’s other treatment at Quality of Life, which did not contain reports of disabling mental

limitations and, in any event, indicated in October 2016 that Kirby’s anxiety “got better with

hydroxyzine.” (Tr. 30-31, 576). Additionally, the ALJ noted the record did not contain any

treatment records that would support Ms. Sharp’s statements that her evaluation was “based on

observation and assessment of Mr. Kirby during several months of treatment.” (Tr. 30-32). Based

on the absence of supporting treatment records,7 the ALJ accorded Ms. Sharp’s opinion little

weight. (Tr. 31-32). This was a proper basis for doing so. See 20 C.F.R. § 404.1527(c)(3) (“The

more a medical source presents relevant evidence to support a medical opinion, particularly




       7
          The ALJ noted Kirby’s counsel had stated at the hearing that no additional treatment
records from Ms. Sharp or Quality of Life were outstanding. (Tr. 31-32, 100-101). Additionally,
the ALJ left the evidentiary record open after the hearing, (tr. 120), and nothing related to Ms.
Sharp’s treatment was apparently submitted.
                                                    11
medical signs and laboratory findings, the more weight we will give that medical opinion.”). The

ALJ did not err in his evaluation of Ms. Sharp’s opinions.

           3. Dr. Wilson

       Dr. Wilson was also not a treating physician. Instead, he was a one-time examiner. As

such, his opinion was not entitled to any particular weight. See Crawford, 363 F.3d at 1160;

Denomme v. Comm’r of Soc. Sec., 518 F. App’x 875, 877-78 (11th Cir. 2013).

       Dr. Wilson examined Kirby on May 2, 2017. (Tr. 478). Dr. Wilson performed a number

of tests, ultimately concluding Kirby had Major Depressive Disorder, Panic Disorder with

Agoraphobia, and Borderline Intellectual Functioning. (Tr. 482). Dr. Wilson’s mental health

source statement indicated Kirby could not: understand, remember, and carry out short and simple

instructions; maintain socially appropriate behavior; maintain attention, concentration, and/or pace

for periods of at least two hours; perform activities within a schedule, maintain regular attendance,

and be punctual within customary tolerances; sustain an ordinary routine without special

supervision; or accept instructions and respond appropriately to criticism from supervisors. (Tr.

484). Dr. Wilson stated Kirby would be off-task 80% of the time during an 8-hour workday and

would miss 25 out of 30 workdays. (Id.). Dr. Wilson indicated Kirby’s limitations dated back to

March 23, 2015. (Id.).

       The ALJ assigned “some weight” to Dr. Wilson’s opinion, but only as to Kirby’s condition

at the time Dr. Wilson evaluated him. (Tr. 32). To support this, the ALJ cited treatment records

from Dr. James A. McCain from April 10, 2017—less than a month before Dr. Wilson’s

evaluation—in which Kirby was not reported as displaying anxiety and depression.8 (Tr. 32, 601).




       8
          As the ALJ noted, Kirby was described as not oriented as to person, place, situation, or
time at this encounter, but was experiencing nausea and vomiting. (Tr. 601).
                                                     12
Further, during Kirby’s April 2017 hospitalization, his psychiatric examination was “cooperative

with normal mood, affect, and cognition,” and “no anxiety, no depression, no mania.” (Tr. 32,

648, 658). Because “it is unlikely that physicians who treated [Kirby] during his April 2017

hospitalization would have failed to note disabling mental impairments and limitations” but

diagnosed none, as well as the reasons cited in rejecting Ms. Sharp’s opinions, the ALJ concluded

Dr. Wilson’s opinion did not support limitations over a 12-month period. (Tr. 32).

       Kirby points to no specific error in this finding. Because the ALJ adequately supported his

finding with substantial evidence, the undersigned concludes the ALJ appropriately weighed Dr.

Wilson’s opinion.

           4. Dr. Estock

       The culmination of Kirby’s argument is that the ALJ erred by assigning good weight to the

opinion of Dr. Estock. (Doc. 19 at 24). Dr. Estock provided a consultative report on April 29,

2015, assigning limitations broadly consistent with the ALJ’s RFC and ultimately concluding that

Kirby was not disabled. (Tr. 127-36). The ALJ concluded it was “consistent with the record as it

existed at the time of his opinion.” (Tr. 34).

       Kirby cites Lamb v. Bowen, 847 F.2d 698, 703 (11th Cir. 1988), for the proposition that

“[t]he opinions of non-examining, reviewing physicians, when contrary to those of examining

physicians are entitled to little weight in a disability case, and standing alone do not constitute

substantial evidence.” (Doc. 10 at 23). But, as the Commissioner notes, the ALJ did not rely

solely on Dr. Estock’s opinion; instead, as stated above, the ALJ relied on the record as a whole.

(Doc. 12 at 13-14). And since Lamb predates the regulations in effect at the time of the ALJ’s

decision, it is not dispositive. Instead, the ALJ may properly rely on a non-examining source if it

is supported by the evidence in the record, see 20 C.F.R. § 404.1513a(b)—and if other physicians’

opinions have been appropriately discounted, see Forrester v. Comm’r of Soc. Sec., 455 F. App’x
                                                    13
899, 902-03 (11th Cir. 2012). Because Dr. Estock’s opinion was consistent with the record—and

the opinions of Dr. Barnett, Ms. Sharp, and Dr. Wilson were not, at least as to the time period at

issue—the ALJ did not err in assigning it good weight.

       Kirby Has Not Demonstrated Bias by the ALJ

       Kirby’s next argument is that the ALJ in this case is biased and has “[f]or over 15 years . . .

denied benefits by substituting his opinion for the opinion of examining medical experts.” (Doc.

10 at 25). He spends the next seven pages of his brief citing cases in which the ALJ has been

reversed. (Doc. 10 at 25-32). What he does not do is connect any of those citations to the facts of

this case, aside from generally arguing that the ALJ substituted his opinion for experts (the

argument rejected above).

       The court starts from the presumption that an ALJ is unbiased and acts with honesty and

integrity. Schweiker v. McClure, 456 U.S. 188, 195 (1982); Withrow v. Larkin, 421 U.S. 35, 47

(1975). “This presumption can be rebutted by a showing of conflict of interest or some other

specific reason for disqualification,” and the burden to do so is on the party asserting bias.”

McClure, 456 U.S. at 195. Specifically, the party must show convincing evidence that “a risk of

actual bias or prejudgment” is present. Withrow, 421 U.S. at 47. “[J]udicial rulings, routine trial

administration efforts, and ordinary admonishments (whether or not legally supportable) to

counsel and to witnesses ... [which] neither (1) rel[y] upon knowledge acquired outside [the]

proceedings nor (2) display[ ] deep-seated and unequivocal antagonism that would render fair

judgment impossible,” are inadequate to require disqualification. Liteky v. United States, 510 U.S.

540, 556 (1994).

       Kirby’s citations to reversed decisions are immaterial to his accusation of bias. Contreras-

Zambrano v. Soc. Sec. Admin., Comm’r, 724 F. App’x 700, 703 (11th Cir. 2018) (noting an “ALJ’s

number of reversals in district court” is a “general assumption that cannot survive the presumption
                                                     14
of non-bias”).9 Kirby has not met his burden to show why the ALJ was biased in this specific case.

See id. As such, he has not demonstrated error by the ALJ.

       The ALJ Appropriately Assessed Kirby’s Subjective Reports10

       The Eleventh Circuit “has established a three part ‘pain standard’ that applies when a

claimant attempts to establish disability through his or her own testimony of pain or other

subjective symptoms. The pain standard requires (1) evidence of an underlying medical condition

and either (2) objective medical evidence that confirms the severity of the alleged pain arising

from that condition or (3) that the objectively determined medical condition is of such a severity

that it can be reasonably expected to give rise to the alleged pain.” Holt v. Sullivan, 921 F.2d 1221,

1223 (11th Cir. 1991). Subjective testimony supported by medical evidence satisfying the standard

is sufficient to support a finding of disability. Id. However, the ALJ may still make a credibility

determination on the claimant’s statements about the intensity and effect of that pain. See Foote v.

Chater, 67 F.3d 1553, 1561-62 (11th Cir. 1995); Hogard v. Sullivan, 733 F. Supp. 1465, 1469

(M.D. Fla. 1990). The ALJ’s adverse determination must be supported by “explicit and adequate

reasons,” Holt, 921 F.2d at 1223, and substantial evidence, see Foote, 67 F.3d at 1561-62. An

ALJ’s clearly articulated credibility determination will not be disturbed if supported by substantial

evidence. Petteway v. Comm’r of Soc. Sec., 353 F. App’x 287, 288 (11th Cir. 2009).



       9
           Contreras-Zambrano is one of a number of cases in which the Eleventh Circuit has
rejected similar arguments by Kirby’s counsel. See also, e.g., Putman v. Soc. Sec. Admin.,
Comm’r, 705 F. App’x 929, 936 (11th Cir. 2017). Kirby cites no case, in-circuit or otherwise,
where this argument has actually prevailed.
        10
           Kirby titles this section of his brief “ALJ Munford Failed to Make a Credibility Finding
on Claimant — Any Implied Credibility Finding Was Not Supported by Substantial Evidence.”
(Doc. 10 at 32). To the extent Kirby argues the ALJ did not make an adequate finding because he
did not use the word “credibility,” SSR 16-3p has eliminated the use of the term. In fact, Kirby’s
counsel has argued to the Eleventh Circuit that the use of the word “credibility” post-SSR-16-3p
merits reversal and remand. See Hargress v. Soc. Sec. Admin., Comm’r, 883 F.3d 1302, 1308
(11th Cir. 2018) (declining to apply SSR 16-3p retroactively).
                                                     15
       When evaluating the credibility of a claimant’s statements regarding the intensity,

persistence, or limiting effects of her symptoms, the ALJ considers all evidence, objective and

subjective. See 20 C.F.R. §§ 404.1529, 416.929; SSR 16-3p, 2016 WL 1119029 at * 3-10. The

ALJ may consider the nature of a claimant’s symptoms, the effectiveness of medication, a

claimant’s method of treatment, a claimant’s activities, and any conflicts between a claimant’s

statements and the rest of the evidence. See 20 C.F.R. §§ 404.1529(c)(3), (4), 416.929(c)(3), (4);

SSR 16-3p, 2016 WL 1119029 at * 3-10. If an ALJ discredits a claimant’s subjective complaints,

“he must articulate explicit and adequate reasons for doing so.” Wilson v. Comm’r of Soc. Sec.,

284 F.3d 1219, 1225 (11th Cir. 2002). “[I]f a credibility determination is inadequate, a remand to

the agency for further consideration is the proper remedy.” Carpenter v. Astrue, No. 8:10-CV-290-

T-TGW, 2011 WL 767652 (M.D. Fla. Feb. 25, 2011). See also Lawton v. Comm’r of Soc. Sec.,

431 F. App’x 830, 835 (11th Cir. 2011) (retreating from MacGregor v. Bowen, 786 F.2d 1050,

1053 (11th Cir. 1986), based on the prior precedent rule, and remanding to the agency).

       At the hearing, Kirby testified his diabetes caused him to use the restroom 14-15 times per

day and 5-6 times at night. (Tr. 105). He also indicated diabetes caused him nerve pain in his legs

and feet, shooting up unpredictably. (Id.). Kirby testified his medications cause him dizziness and

that those medications advised him not to drive; Kirby’s anxiety medication “makes [him] sleep a

lot.” (Tr. 106). Kirby testified that he lies down or sleeps “six to seven times” per day. (Tr. 106-

07).11 He indicated his frequent trips to the bathroom interfered with his sleeping. (Tr. 107).




       11
          Kirby’s brief contains what are purported to be excerpts of his testimony. (Doc. 10 at
35-36). Although presented as quotations, they are in fact paraphrases of the hearing transcript (as
are other “quotations” in the brief). While most of the differences are stylistic rather than
substantive, Kirby’s brief contains the following “quote”:
       RMA: Okay, well between the hours of 8 a.m. and 5 p.m. how much of your time is spent
               either lying down or sleeping?
                                                    16
When his blood sugar gets too high, Kirby said he gets jittery, nervous, and sweaty. (Id.). Kirby

stated he was only able to stand in one spot for five to ten minutes. (Id.). Kirby indicated he had

to wear house shoes because of the swelling and sweating of his feet. (Tr. 108). And, asked about

whether he could watch a two-hour movie, Kirby stated his “mind wonders off.” (Id.).12

       The ALJ stated he had “reviewed the claimant’s subjective complaints in accordance with

the guidelines provided by Social Security Ruling 16-3p . . . [and] taken into consideration the

controlling case law in the Eleventh Circuit regarding the standard used to assess subjective

complaints of pain and other subjective symptoms.” (Tr. 27). He then recapitulated the Eleventh

Circuit’s pain standard.    (Id.).   Following that, the ALJ summarized Kirby’s testimony of

subjective symptoms. (Tr. 28). After discussing Kirby’s complaints of mental symptoms and

contrasting them with the record evidence, (tr. 28-32), the ALJ proceeded to Kirby’s diabetes-

related complaints as set out above. (Tr. 32). Contrary to Kirby’s contention, the ALJ’s discussion

explicitly compared Kirby’s subjective reports to the record evidence, eventually indicating that

Kirby’s “longitudinal treating medical records do not indicate that [his] diabetes or hypertension

have caused disabling symptoms or limitations.” (Tr. 33).




        JK:     Like I said, I don’t do many activities. Six or seven hours a day.
(Doc. 10 at 36). The actual quote from the record transcript—i.e., the evidence before the court—
is:
        Q:      Okay. Well, okay, then between the hours of 8 a.m. and 5 p.m. how much of your
                time is spend [sic] laying down or sleeping?
        A:      Like I said, I don’t do too much activities. I guess about six or seven times, six to
                seven times that’ll be.
(Tr. 106-07) (emphasis added). Converting Kirby’s testimony from the ambiguous “six or seven
times” to the definite “six or seven hours a day” presents counsel’s interpretation as a direct quote.
        12
           Kirby’s brief inaccurately quotes his lengthier, indirect answer as a simple, direct “No,”
(compare doc. 10 at 36 with tr. 108)—another substantive modification of Kirby’s testimony
presented as a direct quote.
                                                     17
       The ALJ discussed each individual symptom Kirby identifies above: frequent urination,

diabetic neuropathy, need to rest during the day, insomnia, inability to stand, and foot swelling.

To the extent these symptoms derive from Kirby’s diabetes or hypertension, the ALJ noted Kirby’s

Quality of Life records showed in May 2016 that both conditions were stable with no associated

symptoms. (Tr. 32, 551). Kirby’s foot screen was negative13 and his sensory exam was normal.

(Tr. 32, 555). In October 2016, Kirby’s diabetes was described as improving and his hypertension

was stable, with Kirby compliant with diabetes medication. (Tr. 32, 576). The only complications

from Kirby’s diabetes were heartburn and slow-healing wounds. (Tr. 576). Kirby also indicated

no change to his sleep patterns. (Tr. 578). In December 2016, Kirby’s diabetes continued to

improve, with negative findings for burning of extremities, nocturia, and polydipsia. (Tr. 32, 583).

In March 2017, Kirby’s diabetes was still reported as improving and managed with diet,

medication, and insulin; Kirby was negative for frequent urination. (Tr. 32, 590, 593).         His

diabetes was getting worse in April 2017, but his only symptoms were frequent infections and

heartburn. (Tr. 32, 597). Although Kirby’s monofilament exam was abnormal, with weakness,

deformity, pre-ulcer, or callus, there was no indication of debilitating pain and no edema. (Tr.

601). The ALJ noted Kirby’s pain scores were generally 0/10 from September 2015 to March

2017, which conflicted with Kirby’s reports of chronic pain. (Tr. 32, 454-55, 470, 544, 556).

Higher pain scores of in August 2016 and April 2017 were attributable to other conditions—

sinusitis in August 2016 and esophagitis in April 2017. (Tr. 32-33). The ALJ also found no reports

of medication side effects in the record. (Tr. 33).




       13
          Kirby’s diabetic foot screen actually indicates both a normal finding and a Risk Level 1
finding, but the Risk Level 1 finding indicated “no weakness, deformity, callus, pre-ulcer or H/O
ulceration.” (Tr. 555). The normal diabetic foot screen was described as a continuation. (Id.).
                                                      18
       The ALJ’s evaluation of Kirby’s subjective reports was supported by substantial evidence,

and he articulated “explicit and adequate reasons” for discounting Kirby’s reports. Holt, 921 F.2d

at 1223. Other than (inaccurately) suggesting the ALJ failed to articulate reasons for discounting

his testimony, Kirby does not identify any problem with the ALJ’s handling of his subjective

complaints. Reversal is not warranted on this ground.

       The ALJ Was Not Required to Apply Grid Rules 201.02 and 202.02

       Kirby’s next point of contention is that the ALJ inappropriately failed to find him disabled

at the “grids.”14 (Doc. 10 at 28-40). Specifically, Kirby argues he should have been found disabled

because he is a person of advanced age (i.e., over 55), with limited or less education, skilled or

semi-skilled work with nontransferable skills, and limitations reducing him to a full range of light

work or sedentary work. (Doc. 10 at 39).      As stated above, though, the ALJ limited Kirby to

medium work with some restrictions, so neither rule 201.02 (applicable to sedentary work) or

202.02 (applicable to light work) square with the facts of this case. (Tr. 27). Accordingly, the

ALJ examined whether grid rules 203.04 and 203.12, both of which apply to individuals who can

perform the full range of medium work (and which would have directed a finding of “not

disabled”), would apply. (Tr. 35). But because Kirby had limitations on his ability to perform

medium work, the grids are not dispositive of his disability.        See 20 C.F.R. §§ 404.1569,

404.1569a(c), (d); 20 C.F.R. § 404.00, Subpart P, Appendix 2, §§ 200.00(a), (b), (c), (d); Phillips,

357 F.3d at 1242 (“[e]xclusive reliance on the grids is not appropriate either when [the] claimant

is unable to perform a full range of work at a given residual functional level or when a claimant

has non-exertional impairments that significantly limit basic work skills.”). Accordingly, the ALJ




       14
          The “grids” are more formally known as the Medical Vocational Guidelines, and are
found in 20 C.F.R. § 404.00, Subpart P, Appendix 2.
                                                    19
did not err by consulting a VE rather than finding Kirby disabled at the grids. To the extent Kirby

challenges the ALJ’s hypothetical to the VE, that argument is discussed further below.

       The ALJ Appropriately Considered the Side Effects of Kirby’s Medication

       Kirby’s entire argument is, in one sentence, “ALJ Munford held that ‘He [Dr. Barrett]

reported that sedation was a side effect of the claimant’s medications.’” (Doc. 10 at 40). The

remainder of Kirby’s briefing regarding this issue is an extended excerpt from Waters v. Berryhill,

2017 WL 694243 (S.D. Ga. 2017), an unpublished district court case in which a court found an

ALJ’s failure to evaluate the side effects of medication resulted in reversal and remand. (Id. at 40-

42). Kirby does not connect that case to this one, but in any event the ALJ clearly did discuss the

side effects of Kirby’s medication, specifically in the context of Ms. Sharp’s report of Prozac’s

side effects of impaired judgment, thinking, and motor skills, and Vistaril’s side effects of

drowsiness, impairment of mental/physical abilities, headache, and hallucinations.15 (Tr. 30-31).

The ALJ found “the claimant’s longitudinal treating medical records do not establish that his

medications have caused such side effects.” (Tr. 31). Kirby offers no reason to conclude that

sedation is meaningfully different from the side effects the ALJ dismissed as unsupported by the

medical record, nor does the record reveal reports of such side effects to physicians. This is

substantial evidence supporting the ALJ’s determination. Swindle v. Sullivan, 914 F.2d 222, 226

(11th Cir. 1990). It was Kirby’s burden at the administrative level to demonstrate that side effects

of his medication made him unable to work. See Walker v. Comm’r of Soc. Sec., 404 F. App’x

362, 367 (11th Cir. 2010). Having failed to do so, he cannot now claim the ALJ erred.

       The ALJ’s Question to the Vocational Examiner Was Not Erroneous



       15
          Kirby does not specifically raise this, but the ALJ also stated the record did not reflect
Kirby had complained of dizziness and sleepiness, the two side effects he testified to at the hearing.
(Tr. 33).
                                                     20
       Kirby’s final argument is that the ALJ erred when he “relied on VE testimony, which was

not based on a correct or full statement of Claimant’s limitations and impairments.” (Doc. 10 at

42). The ALJ asked:

       Assume that I found from all the evidence that we have an individual of advanced
       age with a limited education who can perform let’s say medium work, except with
       the following limitations. I’m going to say no driving. No unrestricted heights.
       No foot control operation. I’ll say no climbing also. He should have only
       occasional contact with the general public and should be restricted to simple,
       repetitive, noncomplex tasks. We’ll set aside for a moment his past relevant work,
       Ms. Stricklin, and tell me whether or not in your opinion if there would be any
       medium work opportunities that you believe Mr. Kirby could perform, please.

(Tr. 116). The VE then listed several potential jobs a hypothetical person with those limitations

could perform. (Tr. 116-117).

       In order for a VE’s testimony “to constitute substantial evidence, the ALJ must pose a

hypothetical question which comprises all of the claimant’s impairments.” Jones v. Apfel, 190 F.3d

1224, 1229 (11th Cir. 1999). Although he generally states the ALJ’s question “did not fully state

plaintiff’s impairments and limitations,” (doc. 10 at 43), Kirby does not indicate what limitations

the ALJ erred by failing to include. In any event, the ALJ was not required to include limitations

based on Kirby’s subjective complaints when those complaints were not supported by the record,

as discussed above. Crawford, 363 F.3d at 1161. Further, the ALJ stated he considered “all

symptoms and the extent to which these symptoms can reasonably be accepted as consistent with

the objective medical evidence and other evidence” in accordance with the regulations, (tr. 27),

which indicates he did incorporate those symptoms into the RFC. See Nichols v. Comm’r of Soc.

Sec., 679 F. App’x 792, 797 (11th Cir. 2017) (ALJ’s explicit statements that he considered the

record and impairments in combination supported that he had did so). Accordingly, the ALJ’s

RFC finding, contained in his question to the VE, was supported by substantial evidence.

                                             Conclusion


                                                    21
      For the reasons set forth herein, and upon careful consideration of the administrative record

and memoranda of the parties, the decision of the Commissioner of Social Security denying

Kirby’s claim for a period of disability and DIB is AFFIRMED, and this action is DISMISSED

WITH PREJUDICE. A separate order will be entered.

      DONE this 30th day of September, 2019.



                                            _______________________________
                                            JOHN H. ENGLAND, III
                                            UNITED STATES MAGISTRATE JUDGE




                                                   22
